Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 11/18/2021, in response to the rejection of claims 1, 8, 6-7, 18, 21-23 from the non-final office action, mailed on 08/19/2021, by amending claims 1, 4 and canceling claims 18, 21-22, is acknowledged and will be addressed below.

Election/Restrictions
Claims 10-17 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim interpretation
(1) In regards to the “a first path configured to exhaust resultant gas that comprises a first gas from the reaction chamber”, “a second path configured to exhaust a second gas from the reaction chamber”, and “and the second path includes a second valve; wherein the first valve and the second valve alternately change form a first state to a second state; wherein the first valve is closed and the second valve is opened to exhaust the second gas from the reaction chamber in the first state; and 4840-0273-4330.1Atty. Dkt. No. 114124-0159 wherein the first valve is opened and the second valve is closed to exhaust resultant gas that comprises the first gas from the reaction chamber in the second state” of Claim 1;

It appears that, based on the applicants’ Fig. 1 (see also the illustration reproduced from the Fig. 1), when a flow path from the chamber is branched into two sub flow paths (40, 50) and each sub flow path (40, 50) has a valve (40a, 50a) to control a gas flow on each sub flow path, different gas flow into different flow path is merely determined by depending on on/off status of each of the valves 40a and 50a.

    PNG
    media_image1.png
    302
    486
    media_image1.png
    Greyscale


In response to the assertion,
Emphasized again, the operation of the valves is an intended use of an apparatus, thus it does not add a patentable weight to the claimed apparatus. When an apparatus of a prior at teaches a flow path branched into two sub flow paths and each sub flow path has a valve to control a gas flow, the apparatus of the prior art is clearly capable of providing different gas flows in the different flow paths by merely opening or closing status each of the valves, thus the mere structural configuration of the prior art is sufficient to meet the claim requirement above, see the MPEP citations below.

(2) In regards to the “a temperature of the interior of the first trap to be lower than a melting point of the first gas or higher than a boiling point of the first gas” of Claim 4;
Emphasized again, setting different temperatures for the trap merely indicates a “use” or “operation” of the trap, thus it does not determine patentability of the trap, see the MPEP citations above.
Consequently, when an apparatus of a prior art teaches a trap, it is sufficient to meet the claimed requirement.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in 

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Marsh et al. (US 20100075037, hereafter ‘037).
Regarding to Claim 1, ‘037 teaches:
Deposition system (title), and A semiconductor substrate ([0002], the claimed “A semiconductor manufacturing apparatus”);
A reaction chamber 14, may be configured for one or both of ALD and CVD (Fig. 1, [0013], the claimed “comprising: a reaction chamber configured to perform a process on a semiconductor substrate”);
Trap 40, along the line 24. The precursor traps are configured to trap precursor under a first condition, and to release the trapped precursor under a second condition. ([0017], the claimed “a first path configured to exhaust resultant gas that comprises a 
Line 28 ([0016], note the line 22 from the chamber 14 is branched into the lines 24 and 28, and each line respectively has valves 32, 30, thus the structure is clearly capable of providing separate gas flow by operation of the valves, see the claim interpretation above, the claimed “a second path configured to exhaust a second gas from the reaction chamber”);
Referring to FIG. 1, such illustrates a deposition system 10 configured for recycling trapped precursor material ([0013]), and one of the traps 40 and 42 may be utilized as a source of precursor to chamber 14 ([0021], note the released precursor from the trap is recycled to the reaction chamber, therefore, a first unlabeled gas line from the trap 40, which is in fluid communication with the reaction chamber 14 is a third path, the claimed “a third path connected to the first trap and configured to recover the portion of the first gas from the first trap”);
Fig. 1 shows a second unlabeled gas line from the trap 40, which is in fluid communication with the pump 16, is a fourth path (further note recovery of a gas from the trap and exhaust of the rest of the gas from the trap are well-known in the art because they are common procedure of material recovery or recycling through the trap, for instance, see US 4551197, Fig. 2, and US 20040250765, Fig. 10, the claimed “and a fourth path connected to the first trap and configured to exhaust the first gas”);
Fig. 1 shows valve 32 on the line 24 and valve 30 on the line 28 (the claimed “wherein the first path includes a first valve and the second path includes a second valve”);
wherein the first valve and the second valve alternately change form a first state to a second state; wherein the first valve is closed and the second valve is opened to exhaust the second gas from the reaction chamber in the first state; and wherein the first valve is opened and the second valve is closed to exhaust resultant gas that comprises the first gas from the reaction chamber in the second state”).

In case the applicants keep arguing that ‘037 does not teach the feature of the valve control and separate gas flow into different flow path;, thus 102 rejection is not proper.

‘037 further teaches at times that precursor flows out of chamber 62, the exhaust from the chamber may be flowed along the flow path 72. Accordingly, the precursor may be trapped on the precursor trap 76… At times when precursor is not being flowed out of the chamber, but instead materials other than precursor are flowed out of the chamber, the exhaust from the chamber may be flowed along bypass path 74 (Fig. 2, [0033-0034], note based on Fig. 2 or see the illustration below, EITHER flow to the flow path 72 having trap 76 OR flow to bypass path 74 must be controlled by on/off control of the valves 84, 88, otherwise, the gas intrinsically flows into both flow paths, this is clearly applicable to Fig. 1).

    PNG
    media_image2.png
    451
    617
    media_image2.png
    Greyscale


Consequently, even if Fig. 1 of ‘037 is silent about claimed feature, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have controlled valves, as claimed, for the purpose of recovering only desired material from the exhaust flow.

Regarding to Claim 4,
‘037 teaches the precursor traps are configured to trap precursor under a first condition, and to release the trapped precursor under a second condition ([0017]), and the specific temperatures may be any temperatures suitable for trapping and releasing precursors utilized during deposition with system 10. For instance, in some embodiments the platinum precursor (CH3)3(CH3C5H4)Pt may be utilized. Such precursor may be trapped at a temperature less than about 0° C, and such precursor may be released from the trap at a temperature greater than about 25° C ([0018], note under a first temperature for a specific material, the material is not in a gaseous state, thus it is condensed and trapped on the trap, and over a second temperature, the 

Regarding to Claim 6,
Fig. 1 of ‘037 shows the trap 40 is on the line 24, not on the line 28 (the claimed “wherein the first trap is not provided in the second path”).

Regarding to Claim 7,
‘037 teaches a reaction chamber 14, may be configured for one or both of ALD and CVD (Fig. 1, [0013], the claimed “wherein the reaction chamber is configured to perform a film forming process on the semiconductor substrate”).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over ‘037 in view of Okase et al. (US 20030141016, hereafter ‘016).
Regarding to Claim 1, ‘037 teaches:
Deposition system (title), and A semiconductor substrate ([0002], the claimed “A semiconductor manufacturing apparatus”);
A reaction chamber 14, may be configured for one or both of ALD and CVD (Fig. 1, [0013], the claimed “comprising: a reaction chamber configured to perform a process on a semiconductor substrate”);
a first gas from the reaction chamber; a first trap connected to the first path and configured to extract at least a portion of the first gas from the resultant gas”);
Line 28 ([0016], note the line 22 from the chamber 14 is branched into the lines 24 and 28, and each line respectively has valves 32, 30, thus the structure is clearly capable of providing separate gas flow by operation of the valves, see the claim interpretation above, the claimed “a second path configured to exhaust a second gas from the reaction chamber”);
Fig. 1 shows a second unlabeled gas line from the trap 40, which is in fluid communication with the pump 16, is a fourth path (further note recovery of a gas from the trap and exhaust of the rest of the gas from the trap are well-known in the art because they are common procedure of material recovery or recycling through the trap, for instance, see US 4551197, Fig. 2, and US 20040250765, Fig. 10, the claimed “and a fourth path connected to the first trap and configured to exhaust the first gas”);
Fig. 1 shows valve 32 on the line 24 and valve 30 on the line 28 (the claimed “wherein the first path includes a first valve and the second path includes a second valve”);
As discussed in the claim interpretation above, emphasized again, Fig. 1 shows the line 22 from the chamber 14 is branched into the lines 24 and 28, and each line respectively has valves 32, 30, thus the structure is clearly capable of providing separate gas flow by operation of the valves (the claimed “wherein the first valve and the second valve alternately change form a first state to a second state; wherein the first valve is closed and the second valve is opened to exhaust the second gas from the reaction chamber in the first state; and wherein the first valve is opened and the second valve is closed to exhaust resultant gas that comprises the first gas from the reaction chamber in the second state”).

‘037 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 23: a drain line connected to the first trap and configured to drain a liquid generated from the first trap.

‘016 is analogous art in the field of processing apparatus (title). ‘016 teaches the exhaust system may be further provided with a liquid collection vessel connected to the trap mechanism, for collecting the reaction products that have been captured as liquids therein ([0018], see also [0032] and see pipes 92, 96 connected to the vessel 94 of Fig. 1).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a drain line, into the traps of ‘037, for the purpose of collecting the reaction products that have been captured as liquids therein.

Furthermore, in case the applicants keep arguing that ‘037 does not teach the feature of the valve control and separate gas flow into different flow path;

‘037 further teaches at times that precursor flows out of chamber 62, the exhaust from the chamber may be flowed along the flow path 72. Accordingly, the precursor may be trapped on the precursor trap 76… At times when precursor is not being flowed out of the chamber, but instead materials other than precursor are flowed out of the chamber, the exhaust from the chamber may be flowed along bypass path 74 (Fig. 2, [0033-0034], note based on Fig. 2 or see the illustration below, EITHER flow to the flow path 72 having trap 76 OR flow to bypass path 74 must be controlled by on/off control of the valves 84, 88, otherwise, the gas intrinsically flows into both flow paths, this is clearly applicable to Fig. 1).

    PNG
    media_image2.png
    451
    617
    media_image2.png
    Greyscale


Consequently, even if Fig. 1 of ‘037 is silent about claimed feature, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have controlled valves, as claimed, for the purpose of recovering only desired material from the exhaust flow.

Response to Arguments
Applicants’ arguments filed on 11/18/2021 have been fully considered but they are not persuasive. 
In regards to the 102/103 rejection above, the applicants argue that cited references do not teach the feature of the amended Claims 1 and 23, see the 1st-2nd complete paragraphs of the page 9.
This argument is found not persuasive.
The examiner maintains the cited references clearly teach the feature, as discussed in the claim rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718